COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §
  EJ Madison, LLC., a Texas limited                    No. 08-17-00229-CV
  liability company,                       §
                                                         Appeal from the
                       Appellant,          §
                                                        205th District Court
  v.                                       §
                                                     of El Paso County, Texas
  Pro-Tech Diesel, Inc.,                   §
                                                      (TC# 2015-DCV2479)
                         Appellee.         §

                                                ORDER

       Pending before the Court is Appellant’s motion to abate the appeal in order for the trial

court to enter findings of fact and conclusions of law. Alternatively, Appellant requests that the

due date for its brief be extended. The record before us reflects that Appellant complied with the

requirements of TEX.R.CIV.P. 296. The motion is GRANTED.

       The trial court is directed to file written findings of fact and conclusions of law with the El

Paso District Clerk on or before March 10, 2018. The El Paso District Clerk is directed to prepare

and file a supplemental clerk’s record containing the findings of fact and conclusions of law with

the Clerk of this Court on or before March 20, 2018. The appeal will be reinstated by order of the

Court after the supplemental clerk’s record is filed. Appellant’s brief will be due no later than 30

days after the date the appeal is reinstated.

       IT IS SO ORDERED this 8th day of February, 2018.



                                                PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.